     Case 19-25757-JNP              Doc 134        Filed 10/01/19 Entered 10/01/19 14:51:42                     Desc Main
                                                  Document      Page 1 of 3


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)

                                                                                          Order Filed on October 1, 2019
    FOX ROTHSCHILD, LLP                                                                   by Clerk U.S. Bankruptcy Court
    1301 Atlantic Avenue                                                                      District of New Jersey

    Midtown Building
    Suite 400
    Atlantic City, NJ 08401
    Tele: (609) 348-4515
    Fax: (609) 348-6834
    Michael J. Viscount, Jr., Esq.
    Martha B. Chovanes, Esq.
    mviscount@foxrothschild.com
    mchovanes@foxrothschild.com
    Proposed Attorneys for Kline Construction Co., Inc.


    In Re:                                                              Chapter 11

    KLINE CONSTRUCTION CO., INC.,1                                      Case No. 19-25757

                            Debtor.                                     Requested Hearing Date: October _8_, 2019

                                                                        Judge: Honorable Jerrold N. Poslusny, Jr.



                             ORDER SHORTENING TIME PERIOD FOR NOTICE,
                               SETTING HEARING AND LIMITING NOTICE



           The relief set forth on the following pages, numbered two (2) and three (3) is hereby ORDERED.



        DATED: October 1, 2019




1
    The last four digits of the Debtor’s federal tax identification numbers are (3037).


Active\102764560.v2-9/30/19
  Case 19-25757-JNP            Doc 134       Filed 10/01/19 Entered 10/01/19 14:51:42               Desc Main
                                            Document      Page 2 of 3


        After review of the application of the Debtor for a reduction of time for a hearing the Objection of the
Acting United States Trustee (D.I. 129) to Joint Application of Debtor and the Official Committee of Unsecured
Creditors for Retention of Professional (D.I. 106) under Fed. R. Bankr. P. 9006(c)(1), it is

        ORDERED as follows:

            1. A hearing will be conducted on the matter on 10/8/2019 at 10am in the United States Bankruptcy
Court, 400 Cooper Street, 4th Floor, Camden, New Jersey 08101, Courtroom No. 4C.

        2. The Applicant must serve a copy of this Order, and all related documents, on the following parties:

All Affected Parties

by ☐ each , ☒ any of the following methods selected by the Court:

                  ☐ fax, ☒ overnight mail, ☐ regular mail, ☒ email, with CONSENT ☐ hand delivery.


        3. The Applicant must also serve a copy of this Order, and all related documents, on the following parties:
       by ☐ each, ☐ any of the following methods selected by the Court:

                  ☐ fax, ☐ overnight mail, ☐regular mail, ☐email, ☐hand delivery.


        4. Service must be made:

                  ☒on the same day as the date of this order, or

                  ☐within          day(s) of the date of this Order.


        5. Notice by telephone:

                 ☐ is not required

                 ☒ must be provided to US Trustee’s Office

                          ☒ on the same day as the date of this Order, or

                          ☐ within         day(s) of the date of this Order.

        6. A Certification of Service must be filed prior to the hearing date.


        7. Any objections to said motion/application identified above:


                                                           2
Active\102764560.v2-9/30/19
  Case 19-25757-JNP             Doc 134      Filed 10/01/19 Entered 10/01/19 14:51:42               Desc Main
                                            Document      Page 3 of 3


                  ☐ must be filed with the Court and served on all parties in interest by electronic or overnight mail
                         day(s) prior to the scheduled hearing; or

                  ☒ may be presented orally at the hearing.


        8.       ☒ Court appearances are required to prosecute said motion/application and any objections.

                  ☒ Objecting Parties may request to appear by phone by contacting Chambers prior to the return
date.




                                                                                                          Rev. 2/1/16




                                                           3
Active\102764560.v2-9/30/19
